\DOO'--.]O\U'l-PL)J[\Jl-‘

N[\)NNNNNNN>-»-¢»-)-*»_o»-¢)_l»_¢»_‘»¢
OG-JO\M-LWN»-‘C\OOO*~JO\U\LWNHC>

 

Case 2:18-cr-01371-SI\/|B Do liona-§§ l-lleKs(éB/Giéb agelon

__ aEcEl\/Eo __ con

MAR 2 6 2019

ELIZABETH A. STRANGE

First Assistant United States Attorie§;LEDiT§T:|(SH[-J§;T§Tz§§:m
District of Arizona BY 5 w di DEpUTv
DIMITRA H. SAMPSON
Assistant U.S. Attorney
Arizona State Bar No. 019133
Two Renaissance S uare

40 N. Central Ave., uite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500
Email; Dimitra.Sam_pson@usdoj .gov
Attorneys for Plaintlff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

 

United States of America, CR-18~01371-PHX-SMB C'\'$`?-B)
Plaintiff,

PLEA AGREEMENT
vs.

J ames Dean Blevins,

 

Defendant.

 

 

Plaintiff, United States of America, and the defendant, JAMES DEAN BLEVINS,
hereby agree to dispose of this matter on the following terms and conditions:
1- M

The defendant will plead guilty to Count 2 of the indictment charging the
defendant With a violation of 18 United States Code (U.S.C.) § llS(a)(l), Retaliating
Against a Federal Offlcia] by Threats, a Class 9 felony offense.
2. MAXIMUM PENALTIES idb W 5a

a. A violation of 18 U.S.C. § llS(a)(l), is punishablé a B;;)_<imum fine of
$250,000, a maximum term of imprisonment of »M_years, or both, and a term of
supervised release of up to 3 years. A maximum term of probation is five years.

b. According to the Sentencing Guidelines issued pursuant to the Sentencing

Reform Act of 1984, the Court shall order the defendant to:

 

 

t

ha

 

¥DO°‘--..`|O`\U`\JLL.»JK\J

[\)N[\.)[\.)[\>[\JN[\J[\)p-)_-»-u\-»_a»-»n_-»_\»_¢»_¢
OQ\JC\M-I>WN*_C\DQO\]G\LALW[\J'_‘C

 

Case 2:18-cr-01371-SI\/|B Document 29 Filed 03/26/19 Page 2 of 9

(1) make restitution to any victim of the offense pursuant to 18 U.S.C.
§ 3663 and/or 3663A, unless the Court determines that restitution would not be
appropriate;

(2) pay a fine pursuant to 18 U.S.C. § 3572, unless the Court finds that a
fine is not appropriate;

(3) serve a term of supervised release when required by statute or when
a sentence of imprisonment of more than one year is imposed (with the understanding
that the Court may impose a term of supervised release in all other cases); and

(4) pay upon conviction a $100 special assessment for each count to
which the defendant pleads guilty pursuant to 18 U.S.C. § 3013.

c. The Court is required to consider the Sentencing Guidelines in determining
the defendant’s sentence However, the Sentencing Guidelines are advisory, and the
Court is free to exercise its discretion to impose any reasonable sentence up to the
maximum set by statute for the crime(s) of conviction, unless there are stipulations to the
contrary that the Court accepts
3. AGREEMENTS REGARDING SEN'I`ENCING

a. Stipulation. Pursuant to Fed. R. Crirn. P. ll(c)(l)(C), the United States and
the defendant stipulate that the defendant shall be placed on probation.

b. Restitution. Pursuant to 18 U.S.C. § 3663 and/or 3663A, the defendant
specifically agrees to pay full restitution, regardless of the resulting loss amount but in no
event more than 5100,000, to all victims directly or proximately harmed by the
defendant’s “relevant conduct,” including conduct pertaining to any dismissed counts or
uncharged conduct, as defined by U.S.S.G. § 1B1.3, regardless of whether such conduct
constitutes an “offense” under 18 U.S.C. §§ 2259, 3663 or 3663A. The defendant
understands that such restitution Will be included in the Court’s Order of Judgrnent and
that an unanticipated restitution amount will not serve as grounds to withdraw the
defendant’s guilty plea or to withdraw from this plea agreement

c. Assets and Financial Responsibility. The defendant shall make a full

-2_

 

[____ ,

\DOO--.IG’\U'\-D-w{\.)»-‘

NNN[\)[\)[\J[\JNN¢_¢¢-i_»r-»_~»_~i-¢i--i-»_l
OQHJO\MLL»JN'-*C>©OO-JO\M-I>-L)JN»-*O

 

Case 2:18-cr-01371-SI\/|B Document 29 Filed 03/26/19 Page 3 of 9

accounting of all assets in which the defendant has any legal or equitable interest. The
defendant shall not (and shall not aid or abet any other party to) sell, hide, waste, spend,
or transfer any such assets or property before sentencing, without the prior approval of
the United States (provided, however, that no prior approval will be required for routine,
day-to-day expenditures). The defendant also expressly authorizes the United States
Attomey’s Office to immediately obtain a credit report as to the defendant in order to
evaluate the defendant’s ability to satisfy any financial obligation imposed by the Court.
The defendant also shall make full disclosure of all current and projected assets to the
U.S. Probation Office immediately and prior to the termination of the defendant’s
supervised release or probation, such disclosures to be shared with the U.S. Attorney’s
Office, including the Financiai Litigation Unit, for any purpose Finally, the defendant
shall participate in the Inrnate Financial Responsibility Program to fulfill all financial
obligations due and owing under this agreement and the law.

If the defendant is a member of a Native American tribe that provides “per capita"
payments to its members, the defendant agrees that any such “per capita” payment shall
be paid over to the Clerk of the Court and applied to the defendant’s restitution obligation
until restitution to all victims is paid in full.

d. Acceptance of Responsibility. If the defendant makes fuil and complete
disclosure to the U.S. Probation Office of the circumstances surrounding the defendant’s
commission of the offense, and if the defendant demonstrates an acceptance of
responsibility for this offense up to and including the time of sentencing, the United
States will recommend a two-level reduction in the applicable Sentencing Guidelines
offense level pursuant to U.S.S.G. § 3El.l(a). If the defendant has an offense level of 16
or more, the United States will move the Court for an additional one-level reduction in
the applicable Sentencing Guidelines offense level pursuant to U.S.S.G. § 3El.1(b).

e. Non-Binding Recommendations. The defendant understands that

recommendations are not binding on the Court. The defendant further understands that

 

'______

\DOO‘-JO`~\-h-i>LMl\Jv-*

NNNNN[\J[\)N[\J»_~»-i-¢)-\¢-a>_¢¢-p_¢»-d»_-
OQ*-JO\MLL+JN'_‘C>\QW*~JQ\Lh-r-`~W[\)MC

 

Case 2:18-cr-01371-SI\/|B Document 29 Filed 03/26/19 Page 4 of 9

the defendant will not be permitted to withdraw the guilty plea if the Court does not
follow a recommendation
4. AGREEMENT TO DISMISS OR NOT TO PROSECUTE

a. Pursuant to Fed. R. Crim. P. ll(c)(l)(A), the United States, at the time of
sentencing, shall dismiss the following charges: Count 1.

b. This agreement does not, in any manner, restrict the actions of the United
States in any other district or bind any other United States Attorney’s Office.

5. COURT APPROVAL REOUIRED: REINSTITUTION OF PROSECUTION

a. If the Court, after reviewing this plea agreement, concludes that any
provision contained herein is inappropriate, it may reject the plea agreement and give the
defendant the opportunity to withdraw the guilty plea in accordance with Fed. R. Crim. P.
ll(c)($).

b. If the defendant’s guilty plea or plea agreement is rejected, withdrawn,
vacated, or reversed at any time, this agreement shall be null and void, the United States
shall be free to prosecute the defendant for all crimes of which it then has knowledge and
any charges that have been dismissed because of this plea agreement shall automatically
be reinstated. In such event, the defendant waives any and all objections, motions, and
defenses based upon the Statute of Lirnitations, the Speedy Trial Act, or constitutional
restrictions in bringing later charges or proceedings The defendant understands that any
statements made at the time of the defendant’s change of plea or sentencing may be used
against the defendant in any subsequent hearing, trial, or proceeding subject to the
limitations of Fed. R. Evid. 410.

6. WAIVER OF DEFENSES AND APPEAL RIGHTS

The defendant waives (1) any and all motions, defenses, probable cause
determinations, and objections that the defendant could assert to the indictment or
information; and (2) any right to file an appeal, any collateral attack, and any other writ
or motion that challenges the conviction, an order of restitution or forfeiture, the entry of

judgment against the defendant, or any aspect of the defendant's sentence, including the

_4_

 

r____i,

\OOO"--JO\U't-§_Zab.)[\_)i-l

N[\Jl`\.) NN[\J[\.)[\.)»-*»_-»-*»-o»_¢)_\»-l»-A>_a»_
OQ\JO\U-LDJN_*C>\OQO‘~IU\MJLWNHC

 

 

Case 2:18-cr-01371-SI\/|B Document 29 Filed 03/26/19 Page 5 of 9

manner in which the sentence is determined, including but not limited to any appeals
under 18 U.S.C. § 3742 (sentencing appeals) and motions under 28 U.S.C. §§ 2241 and
2255 (habeas petitions), and any right to file a motion for modification of sentence,
including under 18 U.S.C. § 3582(c). This waiver shall result in the dismissal of any
appeal, collateral attack, or other motion the defendant might file challenging the
conviction, order of restitution or forfeiture, or sentence in this case. This waiver shall
not be construed to bar an otherwise-preserved claim of ineffective assistance of counsel
or of “prosecutorial misconduct” (as that term is defined by Section H.B of Ariz. Ethics
Op. 15-01 (2015)).

7. DISCLOSURE OF INFORMATION

a. The United States retains the unrestricted right to provide information and
make any and all statements it deems appropriate to the U.S. Probation Office and to the
Court in connection with the case.

b. Any information, statements, documents, and evidence that the defendant
provides to the United States pursuant to this agreement may be used against the
defendant at any time.

c. The defendant shall cooperate fully with the U.S. Probation Office. Such
cooperation shall include providing complete and truthful responses to questions posed
by the U.S. Probation Office including, but not limited to, questions relating to:

(l) criminal convictions, history of drug abuse, and mental illness; and
(2) financial information, including present financial assets or liabilities
that relate to the ability of the defendant to pay a fine or restitution
8. FORFEITURE, CIVIL. AND ADMINISTRATIVE PROCEEDINGS

a. Nothing in this agreement shall be construed to protect the defendant from
administrative or civil forfeiture proceedings or prohibit the United States from
proceeding with and/or initiating an action for civil forfeiture, Pursuant to 18 U.S.C.
§ 3613, all monetary penalties, including restitution imposed by the Court, shall be due

immediately upon judgment, shall be subject to immediate enforcement by the United

-5_

 

F___W

` Case 2:18-cr-01371-SI\/|B Document 29 Filed 03/26/19 Page 6 of 9
l States, and shall be submitted to the Treasury Offset Program so that any federal payment
2 or transfer of returned property the defendant receives may be offset and applied to
3 federal debts (which offset will not affect the periodic payment schedule). If the Court
4 imposes a schedule of payments, the schedule of payments shall be merely a schedule of
5 minimum payments and shall not be a limitation on the methods available to the United
6 States to enforce the judgmentl
7 9. ELEMENTS
8 Retaliation Against a F ederal Of’l'icial by Threats
9 On or about September 17, 2018, in the District of Arizona:
10 1. The defendant knowingly and willfully threatened to assault, kidnap or
11 murder a United States Official or his family; and
12 2 The defendant did so with the intent to retaliate against such official on
13 account of the performance of his her or her official duties.
14 10. FACTUAL BASIS
15 a. The defendant admits that the following facts are true and that if this matter
16 were to proceed to trial the United States could prove the following facts beyond a
17 reasonable doubt:
18 On or about September 17, 2018, in the District of Arizona, the defendant,
19 JAMES DEAN BLEVINS, did knowingly and willfully leave a threatening
20 voice message from his telephone landline in Chicago, Illinois, on the
office volce messagmg system of United States Senator J.F., stating: “I am
21 tired of him interrupting our president, and I am coming down there to take
22 him and his family out."`
23
24 b. The defendant shall swear under oath to the accuracy of this statement and,
25 if the defendant should be called upon to testify about this matter in the future, any
26 intentional material inconsistencies in the defendant’s testimony may subject the
27 defendant to additional penalties for perjury or false swearing, which may be enforced by
23 the United States under this agreement
_ 6 _

 

 

 

\DOC--.]C"\Lh-ldb-)!\J»-

|\_) [\)[\_)[\.Jr--i--\»_\»_‘»-¢»_ar-l>_¢i_li_¢

 

Case 2:18-cr-01371-SI\/|B Document 29 Filed 03/26/19 Page 7 of 9

APPROVAL AND ACCEPTANCE OF THE DEFENDANT

I have read the entire plea agreement with the assistance of my attorney. 1
understand each of its provisions and 1 voluntarily agree to it.

I have discussed the case and my constitutional and other rights with my attorney.
I understand that by entering my plea of guilty 1 shall waive my rights to plead not guilty,
to trial by jury, to confront, cross-examine, and compel the attendance of witnesses, to
present evidence in my defense, to remain silent and refuse to be a witness against myself
by asserting my privilege against self-incrimination, all with the assistance of counsel,
and to be presumed innocent until proven guilty beyond a reasonable doubt.

I agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement

I have been advised by my attorney of the nature of the charges to which l am
entering my guilty plea. I have further been advised by my attorney of the nature and
range of the possible sentence and that my ultimate sentence shall be determined by the
Court after consideration of the advisory Sentencing Guideiines.

My guilty plea is not the result of force, threats, assurances, or promises, other
than the promises contained in this agreement I voluntarily agree to the provisions of
this agreement and 1 agree to be bound according to its provisions.

I understand that if I am granted probation or placed on supervised release by the
Court, the terms and conditions of such probation/supervised release are subject to
modification at any time. I further understand that if I violate any of the conditions of my
probation/supervised release, my probation/supervised release may be revoked and upon
such revocation, notwithstanding any other provision of this agreement, I may be
required to serve a term of imprisonment or my sentence otherwise may be altered.

This written plea agreement, and any written addenda filed as attachments to this
plea agreement, contain all the terms and conditions of the plea. Any additional

agreements, if any such agreements exist, shall be recorded in a separate document and

 

\DOQ'--.IO\Lh-hwl\.)»_¢

NNNNNNNNv-»_*--¢»-¢>-\)-¢h-~»-»_-p-»
§-JO\U'\JLWN*-‘O\DOO\JU\LJ`\LWM’_*C

 

Case 2:18-cr-01371-SI\/|B Document 29 Filed 03/26/19 Page 8 of 9

may be filed with the Court under seal; accordingly, additional agreements, if any, may
not be in the public record.

I further agree that promises, including any predictions as to the Sentencing
Guideline range or to any Sentencing Guideline factors that will apply, made by anyone
(including my attorney) that are not contained Within this written plea agreement, are null
and void and have no force and effect

I am satisfied that my defense attorney has represented me in a competent manner.

l fully understand the terms and conditions of this plea agreement I am not now
using or under the influence of any drug, medication, liquor, or other intoxicant or
depressant that would impair my ability to fully understand the terms and conditions of
this plea agreement

€§"VQC¢ “` /(/? warsaw M;M

Date AMES DEAN BLEVINS
Defendant

APPROVAL OF DEFENSE COUNSEL

I have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Fed. R. Crim. P. 11, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea including the maximum statutory sentence possible I have further
discussed the concept of the advisory Sentencing Guidelines with the defendant No
assurances, promises, or representations have been given to me or to the defendant by the
United States or any of its representatives that are not contained in this written
agreement I concur in the entry of the plea as indicated above and that the terms and

conditions set forth in this agreement are in the best interests of my client I agree to

 

\DOO-.\O\!.h-I>-L»JM)-~

E\-)l\JNN[\-)I\.)l\)»-)-¢)->_-»_-»_~»_o»_->-¢p_-
g§€\£h-DWN'_‘C\OOO`§O\M-P-WNP-*C

 

 

Case 2:18-cr-01371-SI\/|B Document 29 Filed 03/26/19 Page 9 of 9

make a bona fide effort to ensure that the guilty plea is entered in accordance with all the

requirements of Fed. R. Crim. P. l 1.

:?-.a<-‘,;@ 1 d

Date

 

 

APPROVAL OF THE UNITED STATES

l have reviewed this matter and the plea agreement I agree on behalf of the

United States that the terms and conditions set forth herein are appropriate and are in the

best interests of justice.

slawll‘l

ELIZABETH A. STRANGE
First Assistant United States Attorney

`strict of Arizona
l a

 

Date

DIMITRA H. SAM`PSON
Assistant U.S. Attorney

ACCEPTANCE BY THE COURT

 

Date

 

HONORABLE SUSAN M. BRNOVICH
United States District Judge

 

